DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 11/02/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remarks filed 11/02/20, have been entered.

2.   Applicant’s election of Group I, and the markers: CD8/CD45RA/CD197/CD27/CD28/CD57, is reiterated.

Claims 8-12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 15-17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species.

Claims 13, 14, 19-22, and newly added Claims 23-25, are under examination.  

3.   In view of Applicant’s amendments all previous rejection have been withdrawn.  New rejections follow.

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 13, 14, 19-20, and newly added Claims 23-24, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
A) Claim 13 is non-sensical; in step a) a blood sample is obtained, in step b), “…a risk of occurrence of long-term kidney graft dysfunction in the subject …” is “determined” simply by “measuring a level of CD8+ cells having a phenotype CD8+/CD45RA+/CD197-/CD27-/CD28-“, in step c) a therapeutic is “measuring”, regardless of outcome or results, leads to a “determining” which leads to “administering” regardless or what is determined.  Clearly the claim lacks some sort of “treat if” clause such as is found in Claim 21.  Accordingly, the claim is considered to be vague and indefinite and the metes and bounds of the claim cannot be determined.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 13, 14, 19, and Claim 20  are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make,  (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

Claim 13, step b), recites that the “ determining a risk of occurrence of long-term kidney graft dysfunction in the subject” is done by simply “measuring a level of CD8+ cells having a phenotype CD8+/CD45RA+/CD197-/CD27-/CD28-“, which clearly is not true.  “Measuring” alone “determines” nothing.  Accordingly, the claim, and all claims depending therefrom, lack sufficient enablement.  Additionally, administering a therapeutic depending solely on said measurement is likewise not sufficiently enabled as the skilled artisan at the time of filing would not have been able to determine an “suitable therapeutic” depending solely on said measurement.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the teachings of the art, and the minimal showing of the specification, it would take undue trials and errors to practice (use) the claimed invention.

Applicant has submitted Sun and Yang (2013) in a rebuttal to the now withdrawn rejection.

A PubMed search shows that the reference was published after the instant application’s earliest priority date and, thus, cannot represent the state of the art at the time of filing.

8.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.   Claims 13 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Baeten et al. (2006, IDS).

Baeten et al. teach the obtaining of a blood sample from a kidney transplant recipient subject wherein the transplant is stable and the subject is on immunosuppressive treatment and measuring the T cell markers CD8+/CD45RA+/CD197-/CD27-/CD28- in said sample (see particularly page 295, Phenotypic Characterization by Flow Cytometry and Table 1).  Note that the immunosuppressive treatment of the stable patients of Table 1 meets the limitations of Claims 13 and 20.  Claim 19 has been included in the rejection because said testing and treatment is lifelong process of greater than 5 years.  The administration of a suitable therapeutic or immunosuppressive to all patients, as set forth in the reference, would include the CD8+/CD45RA+/CD197-/CD27-/CD28-/CD57+ subpopulation.  As set forth above, there is no limitation limiting treatment to the subpopulation.

Applicant’s arguments traversing the previous similar rejection, filed 11/02/20, have been fully considered but are not found persuasive.  Applicant argues:
“Independent Claim 13 and 21 explicitly limit the subpopulation to the group « at risk », which is defined by its level of CD8+ T cells having a phenotype CD45RA+/CD197-/CD27-/CD28+ in a blood sample”.

	Applicant has misconstrued the claim.  First note, as set forth above, the simple act of “measuring” results in “determining” regardless of outcome, i.e., there is no “treat if” clause.  Accordingly, all subjects are at risk.  Applicant is further advised that it is the claims that are under examination, not the specification.

	Applicant seemingly argues that standard immunosuppressive maintenance is not suitable for stable kidney transplant subjects.

	Such would likely come as a surprise to the millions of such subjects.

10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baeten et al. in view of Smith et al. (2012). 

	Baeten et al. has been discussed above.

	The reference differs from the claimed invention only in that it does not teach the administration an antibody based therapy.

Smith et al. teach an antibody based therapy (Rituximab) for chronic kidney rejection (see particularly page 109, Immunosuppression management).  The authors report “striking” results (see particularly page 111, column 2).  

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to treat the patients of Baeten et al. with the Rituximab of Smith et al. given their report of “striking” results achieved therefrom.

12.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.  Claims 21, 22, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

While Claim 21 is seemingly directed to a method for preventing long-term kidney graft rejection, however, in reality the method is a conditional “and treat if necessary” method, i.e., if the subject comprises an “increased level of CD8+  T cell having the phenotype CD45RA+/CD197-/CD27-/CD28- .  It appears that the subject is not treated at all unless the T cell markers recited in the claims are found at an increased level in the subject.  While the claims may not recite the judicial exception, i.e. an increase in CD8+/CD45RA+/CD197-/CD27-/CD28- T cells in at risk subjects, read in light of the specification they are clearly directed to said judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claim is drawn to a method.

The judicial exception is clearly identified in Prong 1 of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance as the notion that the markers of the claims are aberrantly expressed in subjects at risk long-term kidney graft rejection.  Under Prong 2 of Step 2a it has been determined that the judicial exception has not been integrated into a practical application that imposes a meaningful limit on the judicial exception.  Note that the conditional nature of the claims means that if the markers are not found at aberrant levels in a patient sample then nothing else is done

Under Step 2B of the Guidance it has been determined that the recited steps comprise only vague, well-known, mental and/or routine steps within the art, i.e., administration of a generic therapeutic or well-known immunosuppressive treatment.  
 
	In Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process set forth in another case, Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In this case the answer is clearly yes; the natural correlation of increased levels of the markers of the claims with T1D, is the only novel concept set forth in the specification and claims.  The court then held, “For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”.  A review of the process steps of the instant claims reveals only routine or mental steps 

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Applicant’s arguments traversing the previous similar rejection, filed 11/02/20, have been fully considered but are not found persuasive.  Applicant argues:
“Claims 21 and 22 stand rejected under 35 U.S.C. 101, because the method would allegedly be interpreted as a « and treat if necessary » method. This interpretation of claim 21 cannot be accepted, as stated hereafter.”

	It is simply noted in the rejection that absent treatment, the claim read entirely on the judicial exception, i.e., there is no treatment component.  Regardless, Applicant’s argument that treatment is only administered to subjects identified by an assay based on the judicial exception actually supports the rejection.  Also note, as set forth above, Applicant appears to misconstrue the claims.  It appears Applicant seems to see some sort of “treat if” clause that is not recited in the claims.

14.  No claim is allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 2/25/20
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644